Citation Nr: 1603415	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-19 807	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for spondylosis of the lumbar spine with degenerative changes and facet joint hypertrophy on a degenerative basis at L5-S1 and retrolisthesis of L4-L5, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic strains of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for spondylosis of the thoracic spine, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating greater than 30 percent for tension headaches, prior to January 16, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1993 to January 1994, and served on active duty from December 1994 to August 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims file rests with the RO in Nashville, Tennessee.

Although the Veteran requested a hearing before the Board in his May 2009 substantive appeal, he withdrew his hearing request in March 2011.  38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

On December 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issues appeal is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for spondylosis of the lumbar spine with degenerative changes and facet joint hypertrophy on a degenerative basis at L5-S1 and retrolisthesis of L4-L5, currently evaluated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for an increased rating for chronic strains of the left knee, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for an increased rating for spondylosis of the thoracic spine, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal for an increased rating greater than 30 percent for tension headaches, prior to January 16, 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a December 23, 2015 statement, the Veteran's representative reported that the Veteran wished to withdraw his appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased rating for spondylosis of the lumbar spine with degenerative changes and facet joint hypertrophy on a degenerative basis at L5-S1 and retrolisthesis of L4-L5, currently evaluated as 20 percent disabling, is dismissed.

The appeal for entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling, is dismissed.

The appeal for entitlement to an increased rating for chronic strains of the left knee, currently evaluated as 10 percent disabling, is dismissed.

The appeal for entitlement to an increased rating for spondylosis of the thoracic spine, currently evaluated as 10 percent disabling, is dismissed.

The appeal for entitlement to an increased rating greater than 30 percent for tension headaches, prior to January 16, 2013, is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


